Citation Nr: 1417751	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 2011 for the award of a 100 percent disability evaluation for coronary artery disease, status post myocardial infarction.

2.  Entitlement to an effective date earlier than March 28, 2011 for the award of a Dependents Education Assistance benefits.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

 Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  He served in Vietnam from September 1967 until May 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) Nashville, Tennessee that granted service connection for coronary artery disease, status post myocardial infarction, and awarded a 100 percent rating effective from March 28, 2011.  Basic eligibility to dependents education assistance (DEA) was also granted from that date.  The Veteran appealed for an earlier effective date for both awards. 

The appellant was afforded a videoconference hearing in April 2013 by the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

The Board observes that following the most recent statement of the case in August 2012, additional evidence was received in support of the claim that includes VA clinical records dated between 2004 and 2009, and records from Methodist LeBonheur Hospital dated between January and June 2011.  This evidence was not previously considered in the adjudication of this case.  However, the Veteran waived consideration of this evidence by the agency of original jurisdiction in a statement dated in April 2013.  As such, the Board may consider this evidence in the first instance. See 38 C.F.R. § 20.1304(c) (2013).




FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during his service in Vietnam.

2.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure as of August 31, 2010.

3.  The Veteran meets the definition of a Nehmer class action suit member because he is presumed to have been exposed to herbicides in Vietnam and has a "covered herbicide disease."

4.  A diagnosis of coronary artery disease is first recorded in private clinical records dated January 10, 2011.

5.  The Veteran's original claim for service connection of ischemic heart disease was received by VA on March 28, 2011. 

6.  The Veteran's entitlement to DEA benefits was based on his entitlement to ischemic heart disease.

7.  Since the effective date of entitlement to ischemic heart disease benefits is March 28, 2011, this is also the earliest effective date for entitlement to DEA benefits.


CONCLUSIONS OF LAW

1.  The criteria for an effective earlier than March 28, 2011 for the award of a 100 percent rating for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 4.104, Diagnostic Code 7005 (2013).

2.  The criteria for an effective earlier than March 28, 2011 for the award of eligibility to DEA benefits have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.807 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an effective date earlier that March 28, 2011 for the 100 percent disability for service-connected heart disease.  He presented testimony on personal hearing in April 2013 to the effect that records reflect heart disease and medication taken therefor dating back to 2004 that have not been considered in the adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The current claim for an earlier effective date arises from a decision granting the underlying benefit sought.  Once a claim is substantiated to this degree, additional notice under 38 U.S.C.A. § 5103A is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has been satisfied in connection with the claim for an earlier effective date.  Relevant VA and private treatment records have been associated with the claims folder.  The Veteran also provided testimony before at a Board hearing in April 2013.  The undersigned Veterans Law Judge sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  His statements in the record have been carefully considered.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.157(c).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110 (b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (b)(2)(i) (2013).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law. See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a) (2013).  

Exceptions to the rule that allows for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect. 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law. 38 C.F.R. § 3.114(a)(2) (3).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114, the evidence must show the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs. Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose. 38 C.F.R. § 3.816(c) (2) (2013).  

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991. C.F.R. § 3.816(c)(1) (2).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to presumption of service connection due to herbicide/Agent Orange exposure, effective August 31, 2010. 75 Fed. Reg. 53,202 (Aug. 31, 2010).

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985 and May 3, 1989 or pending (including received by VA) between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(1) (2).  There are two exceptions to such rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations. 38 C.F.R. § 3.816(c)(3) (4).

Factual Background and Legal Analysis

The relevant facts of this case may be briefly summarized.  VA outpatient records dating from 2004 reflect that the Veteran was treated for a number of disabilities and conditions that included symptomatic heart palpitations for which he was afforded work-up.  An electrocardiogram was normal.  The assessment was cardiac dysrhythmia that was noted to be stable on medication in June 2005.  He was treated for hypertension and hyperlipidemia for which he was prescribed medications that included Lisinopril, hydrochlorothiazide, and Simvastatin, etc.  The appellant complained of a single episode of chest pain in March 2008 and underwent cardiac work-up.  Panic attacks were also reported.  

The Veteran sought treatment at VA on January 10, 2011 for complaints of chest pain and shortness of breath associated with nausea, vomiting and sweating and was subsequently transferred to Methodist LeBonheur Hospital on the same day for further work-up.  Following comprehensive diagnostic testing, he was determined to have had a myocardial infarction whereupon surgery was performed.  On discharge in February 2011, the diagnoses included coronary artery disease.  As such, the Board finds that upon review of the entire claims folder, while the Veteran might have had a heart-related anomaly dating back years, and has taken medicine for hypertension and high cholesterol, that there is no diagnosis of coronary artery/ischemic heart disease until January 2011.  The appellant has submitted no competent evidence that refutes this finding or provides a contrary opinion.  

A claim for service connection of heart disease was received on March 28, 2011.  The record contains no prior claim for service connection of heart disease or any writing that may be construed to this effect.

Service connection was granted for coronary artery disease, status post myocardial infarction effective March 28, 2011 and a 100 percent disability has been established from that date.

At the outset, the Board points out that the appellant's claim was not received within one year from the date of separation from service.  Therefore, he is not entitled to an effective date day following the date of separation from active service.  

The Veteran in this case had service in Vietnam and now has a "covered herbicide disease."  He is therefore a Nehmer class member. 38 C.F.R. § 3.816(c) (2).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the Veteran because the record reflects no claim for disability compensation for any such disease either denied by VA between September 25, 1985 and May 3, 1989, pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for ischemic heart disease (i.e. August 31, 2010).

The claim was reviewed within 1 year of the effective date of the change in law so the Board considered whether a retroactive effective date was warranted under 38 C.F.R. § 3.114.  However, the clinical evidence does not confirm ischemic heart disease until January 2011.  The Veteran testified that he had a diagnosis of cardiac dysrhythmia dating back to 2004.  While this is accurate, there is no indication of ischemic heart disease prior to January 2011 and cardiac dysrhythmia alone is not included in VA's definition of ischemic heart disease.  38 C.F.R. § 3.309(e)(indicating ischemic heart disease includes acute, subacute and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) coronary bypass surgery and stable unstable and Prinzmetal's angina; See Stedman's Medical Dictionary 83, 535, 894 (26th ed. 1995), (defining angina as a severe, often constricting pain, usually referring to angina pectoris; defining cardiac dysrhythmia as any abnormality in the rate, regularity or sequence of cardiac activation; indicating ischemic means "pertaining to, or affected with, ischemia" and ischemia is local anemia due to mechanical obstruction (mainly arterial narrowing) of the blood supply).  To the extent to which records in February 2004 noted that the studies did not "rule out" coronary artery disease, no official diagnosis of coronary artery disease was made at that time.  

The Veteran also testified that he was prescribed hydrochlorothiazide, a water pill, as early as 2007 and argued that this medication was frequently prescribed for people with kidney issues and for people with congestive heart failure.  He submitted articles noting that this medication can be used to treat high blood pressure, fluid retention caused by disease including heart disease.  In this case, the record reflects the medication was prescribed this medication for his hypertension.  In this regard, the Board notes that the mere presence of hypertension is not necessarily indicative of ischemic heart disease and further notes that the regulation specifically distinguishes between the two conditions.  See 38 C.F.R. § 3.309(e) Note 3 specifically noting that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease).  

As such, there was no documentation of ischemic heart disease prior to or on August 31, 2010, the date of the change in law providing for service connection based on exposure to herbicides.  38 U.S.C.A. § 5110(g).  

Accordingly, the effective date of the award must be determined in accordance with the general effective date regulations which provide that the date of receipt of claim, or the date entitlement arose, whichever is later, governs.  In this case, the date of receipt of the claim on March 28, 2011 is the later of the two events giving rise to the grant of service connection and a 100 percent disability rating.  Therefore, March 28, 2011 is the proper date for the grant of the 100 percent disability evaluation for ischemic heart disease. 

The Veteran's entitlement to DEA benefits was predicated on his entitlement to ischemic heart disease.  Since the effective date for such benefits was directly related to a finding that he had a total disability permanent in nature, by virtue of his 100 percent rating, March 28, 2011, is the earliest date on which he could establish eligibility for Chapter 35, DEA benefits.  Accordingly, entitlement to an earlier effective date for such benefits is also denied.

ORDER

An effective date earlier than March 28, 2011 for the grant of a 100 percent disability rating for ischemic heart disease is denied.

An effective date earlier than March 28, 2011, for eligibility to DEA benefits is denied.


_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


